ORDER
On May 11, 1995, Chief Disciplinary Counsel filed with this Court a Petition for Interim Suspension which avers that the Respondent has engaged in serious professional misconduct. On May 25, 1995, Disciplinary Counsel and Respondent appeared before the Court. Respondent was not represented by counsel. After hearing the arguments of the Chief Disciplinary Counsel and the Respondent, we deem that an order granting the petition for Interim Suspension is appropriate.
Accordingly, it is ordered, adjudged and decreed that Respondent Zvi Hershel Smith, be and he is hereby suspended from engaging in the practice of law in this State until further order of this Court.
It is further ordered that Irving Brodsky, Esquire be appointed a Special Master to take possession of all Respondent’s client files and client accounts, to inventory them, and to take whatever steps are necessary to protect the clients’ interests. Irving Brod-sky, Esquire, is further enpowered to enter upon Respondent’s office premises in order to effectuate this Order.
BOURCIER, J., did not participate.